Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
  This is a non-final rejection. 
Claims 3-15, and 18-23.
Status of Claims
 Applicant’s amendment date 01/22/2021, amending claims 3, 5-6, 8, 13, and 19. Adding new claims 20-23. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Response to Amendment
The previously pending rejection to the claims, under 35 USC 101 (Alice), will be maintained. The 101 rejection is updated in light of the amendments.
Applicant amendments to the claims overcome the rejection under 112b previously set forth in the Final Office Action mailed on 10/26/2020. See applicant remarks page 11. 
The previously pending rejection to claims under 35 USC 103, will be maintained. The 103 rejection is updated in light of the amendments. 

Response to Arguments
Applicant's arguments filed 01/22/2020 have been fully considered but they are not persuasive. Moreover, any new ground of rejection have been necessitated by Applicant's amendments to the claims.
Response to Arguments under 35 USC 101: 
Applicants argue (pages 13-14 of the applicant remark):
“Applicant respectfully submits that the claims fail to recite an abstract idea under prong 1 of the 2019 PEG”. 
Examiner respectfully disagree: 
Independent Claim 3, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: an improved product design for a subject product through optimization of at least one identified physical component of said subject product for analysis, 2Application Serial No. 16/014,973gather ratings of importance of various metrics in creating a particular experience with said subject product; an arrangement of a plurality of to each of a-the plurality of consumers, wherein at least some of said plurality of different stimuli comprise tangible objects which are presented to each of said plurality of consumers in a manner which permit, and wherein each of the plurality of consumers are tasked with performing certain activities with said plurality of different stimuli; record consumers success and failure in performing the tasked activities with the plurality of different stimuli as well as Further, 
 If the claim covers a certain methods of organizing human activity (including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), then it falls within “organizing human activity”. Also, the claim limitations covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Applicants argue (page 14 of applicant remark) :
“the claims do not attempt to preempt marketing or surveying at a high level, instead they are very specific as to how data is gathered, and how it is processed to arrive at a fundamentally transformative end result” 

Examiner respectfully disagree: 
	The applicant’s specification states:
[0009] What is needed is a system for objectively scoring products or services, or particular features thereof, as a comparison to competing products or services or as a comparison of prototype iterations. In an exemplary embodiment of the invention, features of a luxury vehicle are compared to competing vehicles by data collection over 

	The applicant’s specification clearly states that the claimed invention is directed to identifying which features of a product are attractive to customers, by undergoing a survey with the customer in order to elicit their feedback by recording emotional responses, identifying patterns, and mathematically reducing battery to scales of desirability and the like.  This is well understood as marketing research and answers the age old question of “What do my customers want so I can develop products that satisfy their wants/needs with my product offering”.  This is clearly organizing human activity because armed with the understanding what the customer wants leads to developing products to satisfy those wants/needs.  (This can also be considered a mental process because of the process of eliciting feedback and organizing that feedback is something that could be done by a person interacting with a customer and mentally noting how 
	Furthermore, this kind of customer survey is neither technical nor technological, rather it is merely a method of interacting with the customer in order to develop a framework of what their wants/needs are (i.e. it is a kind of survey).  The fact that a computer is used to automate this survey is merely implementing the abstract idea in the manner of apply it.

Applicants argue (page 14 of applicant remark):
“under prong 2 of the 2019 PEG, applicant respectfully submits that the claims integrate any arguendo abstract idea into a practical application”
Examiner respectfully disagree: 
	The specification shows an outcome of the claimed invention ¶[0016]
	What is shown here are the different claimed exercises with the outcomes (product features, product attributes, feeling about the product, etc.).  Further, the drawings show a person interacting with various products on a table to elicit their responses in ¶[0018]
                                 

	Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance or a technical field and do not recite any such benefit. The claims are directed to performing a marketing survey and merely use a computer to improve the performance of that survey—not the performance of a computer nor the improvement of a technical field.
Further, Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “data collection subsystem”, “databased”, “computer processor”, “output system”, “personal electronic device”, and “user interface”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

Applicants argue (page 14 of applicant remark):
	Applicant respectfully maintains that a prima facia case has not been made as the PEG analysis has not been made specific to each dependent claim.  
Examiner respectfully disagree: 

The examiner provided a prima facie analysis on pages 16 and 18 of the final rejection.  The applicant presents no rationale or evidence as to why the dependent claims either integrate the abstract idea into a practical application or provide significantly more.

	The applicant further argues that the claims are not preemptive, however questions of preemption are inherently addressed by the Alice test.  Because the claimed is directed to an abstract idea that is not integrated into a practical application nor whose computerization provides significantly more, the claimed invention is preemptive under 35 USC 101.

Response to Arguments under 35 USC 103: 
Applicants argue:
“applicant respectfully submits that Karty and L’Huillier does not teach an online portal which gathers ratings of importance of various metrics in creating a particular product experience, and that the consumers be tasked with performing certain activities with the plurality of different stimuli, and that the data collection subsystem record success and failure in performing such activities as well as the consumers while performing the assigned task”.  
Examiner respectfully disagree: 
Applicant is reminded that claims must be given their broadest reasonable interpretation. Karty in [0028], “analyzing online product and service reviews, from online review sites”. Karty [0047-0049], “gathering input from respondents on concepts and product attributes”. Karty [0284], “can be deployed on a stable website, or can be integrated with online survey mechanisms. Multiple such processes, or variations of this process, can be run simultaneously”.  Disclose an online portal configured to gather ratings of importance of various metrics in creating a particular experience with said subject product. Further,  Karty teaches a data collection subsystem configured to record consumers success and failure in performing the tasked activities with the plurality of different stimuli as well as, see Karty [0039], “data may be analyzed to tendency toward inconsistent results in a series of short sessions, reflecting intervening factors such as a participant forgetting preferences indicated in earlier session”. Karty [0046], “the participants asses several design condidates over a number of successive iterations.”. aslo, Karty [0309], “identification of the success or failure of designs that result when introducing a competitor’s feature to a client’s design. Examiner assert that Karty disclose the argued limitation. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 3-15, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 3-15, and 18-23 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 
PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claim 3, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: an improved product design for a subject product through optimization of at least one identified physical component of said subject product for analysis, 2Application Serial No. 16/014,973gather ratings of importance of various metrics in creating a particular experience with said subject product; an arrangement of a plurality of to each of a-the plurality of consumers, wherein at least some of said plurality of different stimuli comprise tangible objects which are presented to each of said plurality of consumers in a manner which permit, and wherein each of the plurality of consumers are tasked with performing certain activities with said plurality of different stimuli; record consumers success and failure in performing the tasked activities with the plurality of different stimuli as well asconsumers, and recorded in a form of written adjectives, generated upon interaction with each of said plurality of stimuli while attempting to complete said tasked activities; collected responses; response i, and classify each of said stored response into at least one type of multiple, predetermined categories of emotional responses; sorted responses to identify patterns within said sorted responses using one or more tools selected from the group consisting of affinity diagrams, co-occurrence models, and frequency counts, apply a scoring and prioritization algorithm which mathematically reduces said3Application Serial No. 16/014,973 identified patterns to desirability for each of said plurality of stimuli, wherein said of desirability is specific to each of said at least one identified physical  Further, Independent claim 19 further recite the limitations: parse key terms; identifying a meaning expressed by each key term; organizing key terms with common meanings.  
 
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 3 and 19 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If the claim covers a certain methods of organizing human activity (including commercial or legal interactions (including 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “data collection subsystem”, “databased”, “graphical interface”, “computer processor”, “output system”, “personal electronic device”, and “user interface”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the 

As a result, examiner asserts that claims 4-15, 18, and 20-23 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 3 and 19 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 3 and 19 includes various elements that are not directed to the abstract idea. These elements include “system”, “data collection 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, ¶[0027] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 4-15, 18, and 20-23 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 3 and 19.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 


REJECTIONS BASED ON PRIOR ART
Examiner Note: Some rejections will be followed by an “EN” that will denote an examiner note. This will be place to further explain a rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karty et al. US 2014/0344013 (hereinafter Karty) in view of L’Huillier et al. US 9,317,566 (hereinafter L’Huillier). 
Regarding Claim 3: (currently amended)
A system for producing an improved product designs for a subject product through optimization
	a. an online portal configured to gather ratings of importance of various metrics in creating a particular experience with said subject product;  (Karty [0028], “analyzing online product and service reviews, from online review sites”. Karty [0047-0049], “gathering input from respondents on concepts and product attributes”. Karty [0284], “can be deployed on a stable website, or can be integrated with online survey mechanisms. Multiple such processes, or variations of this process, can be run simultaneously”. )
a. an arrangement of a plurality of different stimuli for presentation to each of the plurality of consumers, (Karty [0040]-[0040], “stimulus presented to the user …. Some users may be presented with stimulus between sessions, to determine whether a particular stimulus appears to affect reactions to the presentation of particular concepts”.)  wherein at least some of said plurality of different stimuli comprise tangible objects which are presented to each of said plurality of consumers in a manner which permits physical touch and manipulation, and wherein each of the plurality of consumers are tasked with performing certain activities with said plurality of different stimuli;   (Karty Figs. 9-11 [0041], “a mobile user, may pause a session at any time and conveniently restart upon next interacting with the interface, such as a mobile interface”. Karty [0047], “gathering input from respondents on concept and product attributes”.  [0105] & [0139], “dynamically identifying a set of items for which a plurality of selectors have a similar affinity include the steps of presenting … capturing data indicative of an item preference …. Identifying item having similarity among respective attributes”.) 
b. a data collection subsystem configured to record consumers success and failure in performing the tasked activities with the plurality of different stimuli as well as, (Karty [0039], “data may be analyzed to determine whether there is a greater tendency toward inconsistent results in a series of short sessions, reflecting intervening factors such as a participant forgetting preferences indicated in earlier session”. Karty [0046], “the participants asses several design candidates over a number of successive iterations.”. Karty [0309], “identification of the success or failure of designs that result when introducing a competitor’s feature to a client’s design” ) emotional responses verbally expressed by each of said plurality of consumers, and recorded in a form of written adjectives, generated upon interaction with each of said plurality of stimuli while attempting to complete said tasked activities; ( Karty in fig. 16 disclose record, in the form of written adjectives. Karty ¶[0315] disclose, “survey questions correspond to actual measured”. Further, Karty ¶[0318] disclose “the respondent can be asked to provide a text based explanation or reason 1650 why they particularly like or dislike the elements of the concept”.) c. at least one database configured to store said collected responses;   (Karty [0110], “components and systems for capturing images or video of a user’s eyes and automatically, or by human interaction, evaluation the direction of attention and/or the movement of the eye …. The effect may indicate a degree of attentiveness, or it may indicate pleasure, displeasure, disgust, or other emotional reaction to a representation”.) 
d. a data sorting subsystem configured to sort said stored response in said at least one database, (Karty [0091]) and classify each of said stored response into at least one type of multiple, predetermined categories of emotional responses; (Karty Fig. 6[0119 – 0120], “the voters are asked to assign utility values are intended to reflect the amount of happiness or satisfaction the voters expect to derive from each alternative, using a finite scale”. [0159] & [0182 - 0183], “three types of votes thumbs-up, neutral, and thumbs down”.)  
e. a computer processor configured to process said sorted responses to identify patterns within said sorted responses (Karty [0303], “the respondents’ results are examined for patterns”. Karty [0240], “pattern matching techniques and algorithms”.) using one or more tools selected from the group consisting of affinity diagrams, co-occurrence models, and frequency counts, (Karty [0139], “dynamically identifying a set of items for which a plurality of selectors have a similar affinity”. Karty Figs. 9, 14 [0212], “we first count the frequency with which each possible allele value for that gene appears in the population”.)  wherein said computer processor is further configured to apply a scoring and prioritization algorithm which, and (Karty [0086], “trained neural net, a statistical model, a distribution estimation algorithm, a reinforcement or Q learning method, a learning classifier system, or other machine learning methods”. Karty [0236], “a computer using a rating or ranking algorithm”. Karty Fig. 24 [0286] & [0339], “the evolutionary optimization engine prioritizes and refines the new concepts, using in part, the screener criteria provided by the client in step 240. The prioritized and refined concepts are then provided to the client in step 2497”. )
to mathematically reduces said identified patterns to a [] scale of desirability for each of said plurality of stimuli, [] (Karty [0043], “attributes may also include factors such as customer benefits, perceived value, membership in a “class” of products (e.g., “luxury” or “low cost”). Karty [0141], “rank the entities according to preference” Karty [0282], “mathematical techniques to find groups in data and/or measure uniqueness of dimensionality (e.g. factor analysis). Karty [0257] & [0309], “selecting which items, from the growing pool of submissions, to display to respondents for future assessment …. Selecting the top 12 ideas for display to rank, rate, or assess for similarity”)
f. a suggested improvement output subsystem configured to produce a suggested improvement to said at least one identified physical component of said subject product from said [] scale of desirability.  (Karty [0257] & [0280], “process of obtaining new suggestions, rating those suggestions, and assessing similarity. To improve upon these, it further requires a method for selecting which items, from the growing pool of submissions, to display to respondents for further assessment” …. Preferred one bring to select a set of items that appear to be most preferred (strongest)”) but, specifically fails to disclose wherein said graphical scale of desirability is specific to each of said at least one identified physical component; and 
however, L’Huillier, in the same field on endeavor teaches the following limitation: in a form of written adjectives; graphical scale of desirability; reduces said identified patterns to a graphical scale of desirability for each of said plurality of stimuli, wherein said graphical scale of desirability is specific to each of said at least one identified physical component; and (L’Huillier Figs. 1-2 Col. 11, “the consumer review processing engine 210 may include a relevance engine 220 programmed or configured to determine a relevance of a commercial entity or object for a particular consumer based on the consumer’s information and based on the consumer review information (e.g., attribute descriptor, sentiment score)”. L’Huillier disclose determining a sentiment and scoring it. The sentiment here is addressed at least to a feature of the product in col. 11 lines 5-12, “in one embodiment, a consumer review or part of a consumer review (e.g., a sentence or a phrase) may be analyzed to extract an “opinion” contained in the review. an “opinion” may be described as indicating an attribute descriptor in the review, a sentiment expressed in the review (e.g., positive, negative, neutral,), an identification of the reviewer, the time of the review and an identification of the commercial entity or object being reviewed”. Further in col. 11 it talks about these being expressed as a graphical scale (i.e. graphical, i.e. capable of being graphed –i.e. numbers). See Col. 11 lines 55-60, “the sentiment scoring engine 214 may programmatically process and extract one or more sentiments expressed in a consumer review”. These sentiments are associated with a product feature.)
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Karty regarding reduce the patterns to a scale of desirability of the plurality of stimuli as taught by L’Huillier, because it would improve the ranking of product/service according to the consumer(s) desirability based on consumer’s information and based on the consumer review information (e.g., attribute descriptor, sentiment score) (L’Huiller Col. 11). 
Regarding Claim 4: 
Karty in view of L’Huilier disclose the system of claim 3, 
Karty further teach wherein said predetermined categories include at least satisfaction and dissatisfaction, with said stimuli.  (Karty [0043 & 0159], “Fig. 7A shows the same screen after the participant has given the design alternative 704 a positive or like vote (i.e. satisfaction), and design alternative 708 a negative or dislike vote (i.e. dissatisfaction”.  Karty [0159] & [0182 - 0183], “three types of votes thumbs-up, neutral, and thumbs down”.)  
Regarding Claim 5: 
Karty in view of L’Huilier disclose the system of claim 3, 
Karty further teach wherein said suggested improvement output subsystem is configured to produce a graphical presentation of desirability of attributes for said at least one identified physical component.   (Karty [0043], EN: information with regard to attributes. [0257], “process of obtaining new suggestions, rating those suggestions, and assessing similarity. To improve upon these, it further requires a method for selecting which items, from the growing pool of submissions, to display to respondents for further assessment” …. Preferred one bring to select a set of items that appear to be most preferred (strongest)”. Karty [0291] & [0309], “using the counts to generate the most “selected” combination of attributes value …. Most selected attribute values, and it becomes the pick”.)
Regarding Claim 6: 
Karty in view of L’Huilier disclose the system of claim 3, 
Karty further teach wherein said arrangement of stimuli is physically separate from said subject product and said at least one identified physical component.  (Karty [0040], “same set of concepts in two separated session, in order to assist in determining consistency within an overall session” Karty [0146], “maintain distinct species, which can be viewed as separate preference profiles and/or market segments” Karty [0244], “comparison however, is a involved process, and is covered separately”. Karty [03
09], [0320], [0356], “zones 1980, 1981, and 1982 can be setup to be separate from one another or when difference aspect of the same element are presented in different area of the concepts”. )
Regarding Claim 7: 
Karty in view of L’Huilier disclose the system of claim 3, 
Karty further teach wherein each of said plurality of stimuli include different materials.  (Karty Figs. 9-11 [0041], “a mobile user, may pause a session at any time and conveniently restart upon next interacting with the interface, such as a mobile interface”. Karty [0047], “gathering input from respondents on concept and product attributes”.  [0105] & [0139], “dynamically identifying a set of items for which a plurality of selectors have a similar affinity include the steps of presenting … capturing data indicative of an item preference …. Identifying item having similarity among respective attributes”.) 
Regarding Claim 8: 
Karty in view of L’Huilier disclose the system of claim 3,  
Karty further teach further comprising a video display terminal configured to electronically display pictorial images of at least some additional stimuli  for said consumers to view. (Karty Fig. 7 [0043], “present or absence of pictorial material, various types of contect for pictorial material”. Karty [0085],”chipset adapted for handling web browsing, video, animation and mobile applications”. Karty [0108] & [0246], “watching a version of video or animation content … indicator of preference or engagement”. Karty [0328-0329], “include images of various sizes, such as product pictures”.)
Regarding Claim 10: 
Karty in view of L’Huilier disclose the system of claim 3, 
L’Huilier further teach wherein said computer processor for identifying patterns includes a word detection software program which is configured to 4Response to Office Action of February 3, 2020Application Serial No. 16/014,973detect certain words and the number of times said words are repeated by each of said plurality of consumers.  (L’Huillier Figs. 1-2 & 4, Col. 14, “detecting and splitting a series of words along period punctuation”. L’Huillier Col. 16, “the word polarity score, the word intensity score and the word negation score may be aggregated (e.g., summed, multiplied) in any suitable manner”.)
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Karty regarding reduce the patterns to a scale of desirability of the plurality of stimuli  and a word detection software program as taught by L’Huillier, because it would improve the ranking of product/service according to the consumer(s) desirability based on consumer’s information and based on the consumer review information (e.g., 
Regarding Claim 11: 
Karty in view of L’Huilier disclose the system of claim 3 wherein: 
L’Huilier further teach said data sorting subsystem is configured to sort said stored responses by: parsing key terms from each stored consumer expression; (L’Huillier Col. 14, lines 54-57, “Parse each textual unit and split each textual unit into its different constituent words, for example by detecting and splitting the textual unit along spaces”.) 
identifying a meaning expressed by each key term; Examine Note: referring back to applicant specification with regard to “meaning”, in ¶[0022], “core meaning ….. different terms to describe a feeling”. (L’Huillier Col. 16, “a text parser may be executed and run on the textual unit to identify emoticon that match the predetermined emoticon patterns. Emotions may be positive or negative, and may be amplified by certain expression ….. generate the emoticon score in step 416”.) 
organizing key terms with common meanings into one of a number of groups; and assign a group code to each group.  (L’Huillier Col. 7, “sentiments may include indications of positive sentiment (e.g., good, very good, excellent), indications of negative sentiment (e.g., bad, very bad, terrible), indication of neutral sentiment (e.g., okay) ….. consumer sentiments may be segmented or tiered even within the broader categories of positive, negative, and neutral sentiments”. Col. 17, lines 20-28, “Fig. 5, the sentiments in a consumer review may fall into a sentiment category, e.g., positive, negative, unknown/neutral”.)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Karty regarding reduce the patterns to a scale of desirability of the plurality of stimuli  and a word detection software program as taught by L’Huillier, because it would improve the ranking of product/service according to the consumer(s) desirability based on consumer’s information and based on the consumer review information (e.g., attribute descriptor, sentiment score) (L’Huiller Col. 11). Further, it would allow the system to detect a certain words, parse a key terms/word with a common meaning and its polarity score (e.g. summed) (L’Huiller Col. 16).
Regarding Claim 12: 
Karty in view of L’Huilier disclose the system of claim 11 wherein:
Karty further teach the data collection subsystem is configured to utilize a technique selected from the group consisting of: 
factor analysis, (Karty [0241] & [0282], “any number of techniques can be used, borrowing from mathematical techniques ….. factor analysis”.)   
cluster analysis, and (Karty [0330], “clustering algorithms”. Karty [0339], “clustering algorithm, an extended linkage clustering algorithm is provided wherein m linkages are used to define clusters of data in a set”.Karty [0357], “multistage clustering analysis”.) 
co-creation. (Karty [0201], “give the participating respondents an even greater sense of “co-creation”, that is, a sense of actively being involved in specifying the attribute variants that will appear in the outcome of the search and optimization process”.)
Regarding Claim 13: 
Karty in view of L’Huilier disclose the system of claim 12 wherein: 
Karty further teach said data collection subsystem is configured to generate electronic questionnaires regarding consumer experiences and importance levels for each of the at least one identified physical component.  (Karty [0016], “conjoint exercise is to identify the relevant attributes of the product or service in question, and to identify the level of interest for each attribute (i.e., Karty [0043])”. Karty [0021] & [0024], “generate a set of customized paired-comparison questions using partial profiles …. These questions are designed to converge and focus on the subspace of attribute comparisons that appears most favored by the respondent based on the earlier responses”. Karty [0159], [0189], “like or dislike opinions about the design alternative in question”. Karty [0192], [0232], [0244], [0250], “variant for the attribute in question)
Regarding Claim 16: (Cancelled)

Regarding Claim 19: (currently amended)
A system for producing an improved product design for a subject product through optimization of multiple identified components of said subject product for analysis, said system comprising: 
a number of tablets, each of which is associated with one of a plurality of consumers recruited to provide feedback, and each of which is configured to: 
electronically gather ratings from said plurality of consumers regarding the importance of metrics in creating a particular product experience, wherein each of said metrics comprise one or more benefits, multiple features associated with each of said one or more benefits, and multiple attributes associated with each of said one or more benefits; (Karty [0028], “analyzing online product and service reviews, from online review sites”. Karty [0047-0049], “gathering input from respondents on concepts and product attributes”. Karty [0284], “can be deployed on a stable website, or can be integrated with online survey mechanisms. Multiple such processes, or variations of this process, can be run simultaneously”. )
assign the plurality of consumers with tasks to be completed with (Karty Figs. 9-11 [0041], “a mobile user, may pause a session at any time and conveniently restart upon next interacting with the interface, such as a mobile interface”. Karty [0047], “gathering input from respondents on concept and product attributes”.  [0105] & [0139], “dynamically identifying a set of items for which a plurality of selectors have a similar affinity include the steps of presenting … capturing data indicative of an item preference …. Identifying item having similarity among respective attributes”.) a plurality of different stimuli, wherein at least some of said plurality of different stimuli are electronically displayed as one or more images to said plurality of consumers; and (Karty [0040]-[0041], “stimulus presented to the user …. Some users may be presented with stimulus between sessions, to determine whether a particular stimulus appears to affect reactions to the presentation of particular concepts”.)
prompt the plurality of consumers with (Karty [0039], “data may be analyzed to determine whether there is a greater tendency toward inconsistent results in a series of short sessions, reflecting intervening factors such as a participant forgetting preferences indicated in earlier session”. Karty [0046], “the participants asses several design condidates over a number of successive iterations.”. Karty [0309], “identification of the success or failure of designs that result when introducing a competitor’s feature to a client’s design” ) electronic questionnaires soliciting feedback comprising expressions, in a form of written adjectives, ( Karty in fig. 16 disclose record, in the form of written adjectives. Karty ¶[0315] disclose, “survey questions correspond to actual measured”. Further, Karty ¶[0318] disclose “the respondent can be asked to provide a text based explanation or reason 1650 why they particularly like or dislike the elements of the concept”.) reflecting emotional responses to each of said plurality of stimuli following attempted completion of said assigned tasks with said plurality of stimuli; (Karty [0016], “conjoint exercise is to identify the relevant attributes of the product or service in question, and to identify the level of interest for each attribute (i.e., Karty [0043])”. Karty [0021] & [0024], “generate a set of customized paired-comparison questions using partial profiles …. These questions are designed to converge and focus on the subspace of attribute comparisons that appears most favored by the respondent based on the earlier responses”. Karty [0110], “The effect may indicate a degree of attentiveness, or it may indicate pleasure, displeasure, disgust, or other emotional reaction to a representation”. Karty [0159], [0189], “like or dislike opinions about the design alternative in question”. Karty in fig. 16 disclose record, in the form of written adjectives. Karty ¶[0315] disclose, “survey questions correspond to actual measured”. Further, Karty ¶[0318] disclose “the respondent can be asked to provide a text based explanation or reason 1650 why they particularly like or dislike the elements of the concept”.Karty [0192], [0232], [0244], [0250], “variant for the attribute in question)
a data collection subsystem in electronic communication with each of the number of tablets and configured to receive the responses from each of said plurality of consumers generated upon viewing each of said plurality of stimuli; (Karty [0085] & [0088], “the presentation server may be adapted to generate concept presentations that are suitable for particular types of display platforms, such as small screens used on mobile phones, or touch screens used in tablets”. Karty [0159], [0189], “like or dislike opinions about the design alternative in question”. Karty [0192], [0232], [0244], [0250], “variant for the attribute in question”.)
a computer processor configured to process said sorted responses to identify patterns within said sorted responses (Karty Fig. 6 [0119 – 0120], “the voters are asked to assign utility values are intended to reflect the amount of happiness or satisfaction the voters expect to derive from each alternative, using a finite scale”. [0159] & [0182 - 0183], “three types of votes thumbs-up, neutral, and thumbs down”. Karty [0303], “the respondents’ results are examined for patterns”. Karty [0240], “pattern matching techniques and algorithms”.)   using one or more tools selected from the group consisting of affinity diagrams, co-occurrence models, and frequency counts, (Karty [0139], “dynamically identifying a set of items for which a plurality of selectors have a similar affinity”. Karty Figs. 9, 14 [0212], “we first count the frequency with which each possible allele value for that gene appears in the population”.)  and wherein said computer processor is further configured to apply a scoring and prioritization algorithm (Karty [0086], “trained neural net, a statistical model, a distribution estimation algorithm, a reinforcement or Q learning method, a learning classifier system, or other machine learning methods”. Karty [0236], “a computer using a rating or ranking algorithm”. Karty Fig. 24 [0286] & [0339], “the evolutionary optimization engine prioritizes and refines the new concepts, using in part, the screener criteria provided by the client in step 240. The prioritized and refined concepts are then provided to the client in step 2497”. ) which  mathematically reduces said identified patterns to a scale of desirability for each of said plurality of stimuli, [] (Karty [0043], “attributes may also include factors such as customer benefits, perceived value, membership in a “class” of products (e.g., “luxury” or “low cost”). Karty [0141], “rank the entities according to preference” Karty [0282], “mathematical techniques to find groups in data and/or measure uniqueness of dimensionality (e.g. factor analysis). Karty [0257] & [0309], “selecting which items, from the growing pool of submissions, to display to respondents for future assessment …. Selecting the top 12 ideas for display to rank, rate, or assess for similarity”)
wherein the data 7Response to Office Action of February 3, 2020 Application Serial No. 16/014,973 computer processor is configured to utilize a technique selected from the group consisting of: factor analysis, (Karty [0241] & [0282], “any number of techniques can be used, borrowing from mathematical techniques ….. factor analysis”.)  cluster analysis, (Karty [0330], “clustering algorithms”. Karty [0339], “clustering algorithm, an extended linkage clustering algorithm is provided wherein m linkages are used to define clusters of data in a set”.Karty [0357], “multistage clustering analysis”.) and co-creation; (Karty [0201], “give the participating respondents an even greater sense of “co-creation”, that is, a sense of actively being involved in specifying the attribute variants that will appear in the outcome of the search and optimization process”.)
a suggested improvement output subsystem configured to produce a suggested improvement for each of said multiple identified components of said subject product from said scale of desirability; and (Karty [0257] & [0280], “process of obtaining new suggestions, rating those suggestions, and assessing similarity. To improve upon these, it further requires a method for selecting which items, from the growing pool of submissions, to display to respondents for further assessment” …. Preferred one bring to select a set of items that appear to be most preferred (strongest)”)
a personal electronic device configured to display the graphical presentation at a password (Karty [0157], “Fig. 5, a user’s e-mail address, desired password”.) protected website generated by the suggested improvement output subsystem. (Karty Fig. 5 [0157], “each participant may either be pre-registered or may be asked to sign up to participate in the exercise, through a dialogue page 500 similar to the one shown in Fig. 5”.) but, specifically fails to disclose a database configured to store said collected responses; a data sorting subsystem configured to: parse key terms from each stored expression; identifying a meaning expressed by each key term; organizing key terms with common meanings into one of a number of groups; and assign a group code to each group; wherein said scale of desirability is specific to each of said multiple identified components and comprises a numerical rating presented at a position along a scale in a position visually correspondent to where the numerical rating falls within the scale, and


in the form of written adjectives; a database configured to store said collected responses; a data sorting subsystem configured to: parse key terms from each stored expression; ((L’Huillier Figs. 1-2 Col. 11, “the consumer review processing engine 210 may include a relevance engine 220 programmed or configured to determine a relevance of a commercial entity or object for a particular consumer based on the consumer’s information and based on the consumer review information (e.g., attribute descriptor, sentiment score)”. L’Huillier disclose determining a sentiment and scoring it. The sentiment here is addressed at least to a feature of the product in col. 11 lines 5-12, “in one embodiment, a consumer review or part of a consumer review (e.g., a sentence or a phrase) may be analyzed to extract an “opinion” contained in the review. an “opinion” may be described as indicating an attribute descriptor in the review, a sentiment expressed in the review (e.g., positive, negative, neutral,), an identification of the reviewer, the time of the review and an identification of the commercial entity or object being reviewed”. L’HuillierCol. 11 & Col. 14, lines 54-57, “Parse each textual unit and split each textual unit into its different constituent words, for example by detecting and splitting the textual unit along spaces”.)
identifying a meaning expressed by each key term; Examine Note: referring back to applicant specification with regard to “meaning”, in ¶[0022], “core meaning ….. different terms to describe a feeling”. (L’Huillier Col. 16, “a text parser may be executed and run on the textual unit to identify emoticon that match the predetermined emoticon patterns. Emotions may be positive or negative, and may be amplified by certain expression ….. generate the emotion score in step 416”.)
organizing key terms with common meanings into one of a number of groups; and assign a group code to each group; (L’Huillier Col. 7, “sentiments may include indications of positive sentiment (e.g., good, very good, excellent), indications of negative sentiment (e.g., bad, very bad, terrible), indication of neutral sentiment (e.g., okay) ….. consumer sentiments may be segmented or tiered even within the broader categories of positive, negative, and neutral sentiments”. Col. 17, lines 20-28, “Fig. 5, the sentiments in a consumer review may fall into a sentiment category, e.g., positive, negative, unknown/neutral”.)
reduce said identified patterns to a scale of desirability for each of said plurality of stimuli, wherein said scale of desirability is specific to each of said multiple identified components and comprises a numerical rating presented at a position along a scale in a position visually correspondent to where the numerical rating falls within the scale, (L’Huillier Figs. 1-2 Col. 11, “the consumer review processing engine 210 may include a relevance engine 220 programmed or configured to determine a relevance of a commercial entity or object for a particular consumer based on the consumer’s information and based on the consumer review information (e.g., attribute descriptor, sentiment score)”. L’Huillier disclose determining a sentiment and scoring it. The col. 11 lines 5-12, “in one embodiment, a consumer review or part of a consumer review (e.g., a sentence or a phrase) may be analyzed to extract an “opinion” contained in the review. an “opinion” may be described as indicating an attribute descriptor in the review, a sentiment expressed in the review (e.g., positive, negative, neutral,), an identification of the reviewer, the time of the review and an identification of the commercial entity or object being reviewed”. Further in col. 11 it talks about these being expressed as a graphical scale (i.e. graphical, i.e. capable of being graphed –i.e. numbers). See Col. 11 lines 55-60, “the sentiment scoring engine 214 may programmatically process and extract one or more sentiments expressed in a consumer review”. These sentiments are associated with a product feature.)   
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Karty regarding reduce the patterns to a scale of desirability of the plurality of stimuli and a word detection software program as taught by L’Huillier, because it would improve the ranking of product/service according to the consumer(s) desirability based on consumer’s information and based on the consumer review information (e.g., attribute descriptor, sentiment score) (L’Huiller Col. 11). Further, it would allow the system to detect a certain words, parse a key terms/word with a common meaning and its polarity score (e.g. summed) (L’Huiller Col. 16).
Regarding Claim 20: 
Karty in view of L’Huilier disclose the system of claim 3, 
Karty further teach wherein each of said metrics comprise one or more benefits, multiple features associated with each of said one or more benefits, and multiple attributes associated with each of said one or more benefits.  ((Karty Figs. 9-11 [0041], “a mobile user, may pause a session at any time and conveniently restart upon next interacting with the interface, such as a mobile interface”. Karty [0043], “attributes may also include factors such as customer benefits, perceived value, membership in a “class” of products (e.g., “luxury” or “low cost”). Karty [0141], “rank the entities according to preference” Karty [0282], “mathematical techniques to find groups in data and/or measure uniqueness of dimensionality (e.g. factor analysis). Karty [0257] & [0309], “selecting which items, from the growing pool of submissions, to display to respondents for future assessment …. Selecting the top 12 ideas for display to rank, rate, or assess for similarity”. Also, see figs. 7 and 11 below)

    PNG
    media_image1.png
    776
    1282
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    789
    1260
    media_image2.png
    Greyscale

Regarding Claim 21 (New): 
Karty in view of L’Huilier disclose the system of claim 3, 
Karty further teach wherein said graphical scale of desirability comprises a numerical rating presented at a position along a scale in a position visually correspondent to where the numerical rating falls within the scale. (L’Huillier Figs. 1-2 Col. 11, “the consumer review processing engine 210 may include a relevance engine 220 programmed or configured to determine a relevance of a commercial entity or object for a particular consumer based on the consumer’s information and based on the consumer review information (e.g., attribute descriptor, sentiment score)”. Further in col. 11 it talks about these being expressed as a graphical scale (i.e. graphical, i.e. capable of being graphed –i.e. numbers). See Col. 11 lines 55-60, “the sentiment scoring engine 214 may programmatically process and extract one or more sentiments expressed in a consumer review”. These sentiments are associated with a product feature.)

Regarding Claim 22 (New): 
Karty in view of L’Huilier disclose the system of claim 3, 
Karty further teach wherein said subject comprises an automobile, and said at least one identified physical component comprises a steering wheel of said automobile. (Karty [0012] & [0016], “case of an automobile study, engine displacement may be one attribute of interest, and body style may be another attribute, with “sedan” and “coupe” as the levels of interest. Next, a number of full-profile descriptions of potential products, that is, descriptions in which every attribute is represented by a value”. Karty [0024] & [0035], “engaged in a cooperative design …… a professional industrial design group an automobile seat”. Examiner Note: steering wheel is intended use. )
Regarding Claim 23 (New): 
Karty in view of L’Huilier disclose the system of claim 19, 
Karty further teach wherein said subject comprises an automobile, and at least one of said multiple identified components comprises a steering wheel of said automobile. (Karty [0012] & [0016], “case of an automobile study, engine displacement may be one attribute of interest, and body style may be another attribute, with “sedan” and “coupe” as the levels of interest. Next, a number of full-profile descriptions of potential products, that is, descriptions in which every attribute is represented by a value”. Karty [0024] & [0035], “engaged in a cooperative design …… a professional industrial design group an automobile seat”. Examiner Note: steering wheel is intended use. )

Claims 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karty et al. US 2014/0344013 (hereinafter Karty) in view of L’Huillier et al. US 9,317,566 (hereinafter L’Huillier). Further, in view of White US 2005/0060222 (hereinafter White). 
Regarding Claim 14: 
Karty in view of L’Huilier disclose the system of claim 13 wherein: 
Karty further teach each question in said electronic questionnaires comprise a [rating]. (Karty [0142], “where the selector responds by rating entities on some scale (say, [0, 100])) but, specifically fails to disclose each question in said electronic questionnaires comprise a likert scale.
However, White, in the same field on endeavor teaches the following limitation:  
each question in said electronic questionnaires comprise a likert scale.  (White Fig. 15 [0015-0016], [0021], “a likert scale is an ordered scale from “most” to “least” of some attribute, generally presented as a five or seven point scale with a midpoint presented as the neutral point on the scale, “neither like nor dislike”.)  
	It would have been obvious to one of ordinary skill in the art, before the earliest effecting filling data of this application, to include the feature as taught by analogous art White in the method and system of Karty, and in the combination each element merely would have performed the same function as it did separately. Doing so would allow the consumer response to each question using a likert scale (White Fig. 15 [0021]). 
	
Regarding Claim 15: 
Karty in view of L’Huilier disclose the system of claim 14 wherein:  5Response to Office Action of February 3, 2020 Application Serial No. 16/014,973said computer processor is configured to assign a weighting to each response to each question in said electronic questionnaires. (Karty [0159], [0189], “like or dislike (i.e., different weight) opinions about the design alternative in question”. Karty [0192], [0232], [0244], [0250], “variant for the attribute in question)
Further White teach assign a weighting to each response to each question in said electronic questionnaires. (White Fig. 14 show a different weight for each question displayed. 0015-0016], [0021], “a likert scale is an ordered scale from “most” to “least” of some attribute, generally presented as a five or seven point scale with a midpoint presented as the neutral point on the scale, “neither like nor dislike”)
It would have been obvious to one of ordinary skill in the art, before the earliest effecting filling data of this application, to include the feature as taught by analogous art White in the method and system of Karty, and in the combination each element merely would have performed the same function as it did separately. Doing so would allow the consumer response to each question using a likert scale (White Fig. 15 [0021]). 
Regarding Claim 17: (Cancelled)

Regarding Claim 18: 
Karty in view of L’Huilier disclose the system of claim 15 wherein: 
Karty further teach a tablet configured to electronically display the questionnaire and gather consumer responses, wherein said tablet is in electronic communication with the data collection subsystem; and (Karty [0085] & [0088], “the presentation server may be adapted to generate concept presentations that are suitable for particular types of display platforms, such as small screens used on mobile phones, or touch screens used in tablets”. Karty [0159], [0189], “like or dislike opinions about the design alternative in question”. Karty [0192], [0232], [0244], [0250], “variant for the attribute in question”.)
a personal electronic device configured to display the graphical presentation at a password (Karty [0157], “Fig. 5, a user’s e-mail address, desired password”.) protected website generated by the suggested improvement output subsystem. (Karty Fig. 5 [0157], “each participant may either be pre-registered or may be asked to sign up to participate in the exercise, through a dialogue page 500 similar to the one shown in Fig. 5”.) 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karty et al. US 2014/0344013 (hereinafter Karty) in view of L’Huillier et al. US 9,317,566 (hereinafter L’Huillier). Bist et al. US 2017/0251262 (hereinafter Bist). 
 Regarding Claim 9: 
Karty in view of L’Huilier disclose the system of claim 3, wherein said data collection subsystem includes []/video capture components.  (Karty [0110]“components and systems for capturing images or video of a user’s” “image or video analysis”.)  but, specifically fails to disclose audio capture component.
However, Bist, in the same field on endeavor teaches the following limitation: 
wherein said data collection subsystem includes audio/video capture components. (Bist [0038] & [0059], “the user emotional profile is generated based on captured video, audio, and other user specific information from the user”. Bist [0070], “this device could be any of the following: a laptop or desktop with camera or audio capture capability, a smartphone with display and video and audio capture capability or any such internet enabled device”.) 
	It would have been obvious to one of ordinary skill in the art, before the earliest effecting filling data of this application, to include the feature as taught by analogous art Bist in the method and system of Karty, and in the combination each element merely would have performed the same function as it did separately. Doing so would allow to capture audio/video information (Bist [0070]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin, Beom Suk, et al. "Development of a usability evaluation framework with quality function deployment: from customer sensibility to product design." Human Factors and Ergonomics in Manufacturing & Service Industries 19.2 (2009): 177-194. 
Forbes US 2011/0020778: Methods and systems for assessing psychological characteristics. 
Wagner US 2012/0259676: methods and apparatus to model consumer choice sourcing. 
Herz et al. US 2009/0254971: secure data interchange. 
Luby et al. US 2004/0210471: method and system for analyzing the effectiveness of marketing strategies. 
Malet et al. US 7,308,418: Determining design preference of a group. 
deCharm et al. US 2016/0005320: technologies for brain exercise training. 
Dweiri, Fikri, et al. "Designing an integrated AHP based decision support system for supplier selection in automotive industry." Expert Systems with Applications 62 (2016): 273-283. 
Fukuda, Shūichi, ed. Emotional engineering. Springer, 2016.
Visch, Valentijn. "EMOTIONS IN TANGIBLE USER-PRODUCT INTERACTION: A PSYCHOLOGICAL REVIEW." Proceedings of the international conference on Kansei Engineering and Emotion Research (KEER2010). 2010.
Herbeth, Nathalie, and David Blumenthal. "Product appraisal dimensions impact emotional responses and visual acceptability of instrument panels." Food Quality and Preference 29.1 (2013): 53-64.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623